EXHIBIT 10.54 NON-QUALIFIED STOCK OPTION AGREEMENT UNDER THE MRI INTERVENTIONS, INC. 2 Name of Optionee: No. of Option Shares: Option Exercise Price Per Share: $ [FMV on Grant Date] Grant Date: Expiration date: Pursuant to the MRI Interventions, Inc. 2013 Incentive Compensation Plan as amended through the date hereof (the “ Plan ”), MRI Interventions, Inc. (the “ Company ”) hereby grants under this agreement (this “ Agreement ”) to the Optionee named above, who is an employee, consultant or other service provider of the Company or any of its Affiliates, an option (the “ Stock Option ”) to purchase on or prior to the Expiration Date specified above all or part of the number of Shares specified above at the Option Exercise Price Per Share specified above subject to the terms and conditions set forth herein and in the Plan. The Stock Option is not intended to be an “incentive stock option” under Section422 of the Code. Capitalized terms in this Agreement shall have the meanings specified in the Plan, unless a different meaning is specified herein. 1.
